
	
		II
		111th CONGRESS
		1st Session
		S. 471
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Ms. Snowe (for herself,
			 Mrs. Murray, Mr. Kennedy, Ms.
			 Mikulski, Mr. Durbin, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Education Sciences Reform Act
		  of 2002 to require the Statistics Commissioner to collect information from
		  coeducational secondary schools on such schools’ athletic programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High School Sports Information
			 Collection Act of 2009.
		2.Statistics on equality in athletic
			 programsSection 153 of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9543) is amended by
			 adding at the end the following:
			
				(c)Equality in athletic programs
					(1)In
				generalThe Statistics
				Commissioner shall collect, annually, for the immediately preceding academic
				year, from each coeducational secondary school that receives Federal financial
				assistance that has an athletic program, the following information:
						(A)The number of male and female students that
				attended the school and for each student an identification of such
				student's—
							(i)race; and
							(ii)ethnicity.
							(B)A listing of the teams that competed in
				athletic competition and for each such team the following data:
							(i)The season in which the team
				competed.
							(ii)The total number of participants as of the
				day of the first scheduled contest for the team, and for each participant an
				identification of such participant’s—
								(I)gender;
								(II)race; and
								(III)ethnicity.
								(iii)The total expenditures for the team,
				including the following data:
								(I)The travel expenditures.
								(II)The equipment expenditures (including any
				equipment replacement schedule).
								(III)The uniform expenditures (including any
				uniform replacement schedule).
								(IV)The expenditures for facilities, including
				medical facilities, locker rooms, fields, and gymnasiums.
								(V)The total number of trainers and medical
				personnel, and for each trainer or medical personnel an identification of such
				person’s—
									(aa)gender;
									(bb)employment status
				(including whether such person is employed full-time or part-time, and whether
				such person is a head or assistant trainer or medical services provider) and
				duties other than providing training or medical services; and
									(cc)qualifications,
				including whether the person is a professional or student.
									(VI)The expenditures for publicity for
				competitions.
								(iv)The total number of coaches, and for each
				coach an identification of such coach’s—
								(I)gender;
								(II)employment status
				(including whether such coach is employed full-time or part-time, and whether
				such coach is a head or assistant coach) and duties other than coaching;
				and
								(III)qualifications,
				including whether the person is a professional or student.
								(v)The total number of competitions scheduled,
				and for each scheduled competition an indication of what day of the week and
				time the competition was scheduled.
							(vi)Whether such team participated in
				postseason competition, and the success of such team in any postseason
				competition.
							(vii)The total
				number of practices scheduled, and for each scheduled practice an indication of
				what day of the week and time the practice was scheduled.
							(2)Disclosure of
				information to students and publicA coeducational secondary
				school described in paragraph (1) shall—
						(A)make available to
				students and potential students, upon request, and to the public, the
				information contained in reports by the school under this subsection by October
				15 of each school year; and
						(B)ensure that all
				students at the school are informed of their right to request such
				information.
						(3)Submission;
				information availabilityOn an annual basis, each coeducational
				secondary school described in paragraph (1) shall provide the information
				contained in each report by the school under this subsection to the Statistics
				Commissioner not later than 15 days after the date that the school makes such
				information available under paragraph (2).
					(4)Duties of
				Commissioner for Education StatisticsThe Statistics Commissioner
				shall—
						(A)ensure that
				reports under this subsection are posted on the Department of Education's
				website within a reasonable period of time; and
						(B)not later than 180
				days after the date of enactment of the High
				School Sports Information Collection Act of 2009—
							(i)notify all
				secondary schools in all States regarding the availability of information under
				paragraph (2); and
							(ii)issue guidance
				to all schools on how to collect and report the information required under this
				subsection.
							.
		
